DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 10/12/2021 have been fully considered and are persuasive.  All rejections in the office action mailed 08/10/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher R. Lipp (Registration No. 41,157), Attorney of Record, on 11/03/2021.



15.	(Currently Amended): A non-transitory computer-readable recording medium that stores a program that is executed by a computer to perform a method of operating a device having a plurality of operating systems installed therein, the method comprising:
while a first user interface and a second user interface are displayed, wherein the first user interface is displayed according to an execution of a first operating system and the second user interface is displayed according to an execution of a second operating system, and wherein the second operating system is different from the first operating system, receiving a first user input for selecting an icon of at least one application installed in the first operating system on the first user interface;
displaying, in the first user interface of the first operating system, a pop-up window displaying identification information of other operating systems installed in the device;
receiving a second user input, wherein the second user input is an input for dragging the selected icon from the first user interface to a selected position on the second user interface, or an input for dragging the selected icon to an identifier of the second operating system on the pop-up window;
creating a shortcut icon of the at least one application installed in the first operating system, including an identifier representing the first operating system displayed in the shortcut icon, in a format processable in the second operating system without installing the at least one application in the second operating system, in response to receiving the first user input and the second user input; 
when the second user input is the input for dragging the selected icon from the first user interface to the selected position on the second user interface, displaying the created shortcut icon of the at least one application installed in the first operating system on the selected position on the second user interface of the second operating system;
when the second user input is the input for dragging the selected icon to the identifier of the second operating system on the pop-up window, displaying the created shortcut icon of the at least one application installed in the first operating system on a preset position on the second user interface of the second operating system;
receiving a third user input for selecting the created shortcut icon displayed on the second user interface; and
executing the at least one application installed in the first operating system based on receiving the third user input,
wherein the created shortcut icon includes path information for accessing a position of the at least one application in the first operating system and identification information of the at least one application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In addition to applicant remarks filed 10/12/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Thus, claims 1, 8 and 15 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 7-11 and 14-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143